                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    Mubaraka I.,                                    Case No. 19‐CV‐289 (NEB/SER)

                       Petitioner,

    v.                                           ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
    KEVIN MCALEENAN, Acting Secretary
    of Homeland Security; WILLIAM BARR,
    United States Attorney General; PETER
    BERG, ICE Field Office Director; and
    JOEL BROTT, Sherburne County Sheriff,1

                       Respondents.



         This is a habeas action brought under 28 U.S.C. § 2241 by Petitioner Mubaraka I.,

a removable alien who, since filing his petition, was removed to Ghana. In an August 1,

2019 Report and Recommedation [ECF No. 16 (“R&R”)], United States Magistrate Judge

Steven E. Rau recommended that the petition be denied as moot and that the suit be

dismissed without prejudice because Petitioner was returned to Ghana and the Court

cannot give him the relief he seeks—an order requiring immediate release pending

removal. No party filed objections. The Court accepts the R&R and orders as follows:




1Pursuant to Fed. R. Civ. P. 25(d), Secretary Kirstjen Nielsen is substituted by Acting
Secretary Kevin McAleenan and Acting Attorney General Matthew Whitaker is
substituted by William Barr.
      IT IS HEREBY ORDERED that the Petition [ECF No. 1] is DENIED AS MOOT and

this action is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.



LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 19, 2019                      BY THE COURT:

                                            s/Nancy E. Brasel
                                            Nancy E. Brasel
                                            United States District Judge




                                        2
